PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/579,810
Filing Date: 5 Dec 2017
Appellant(s): SCA HYGIENE PRODUCTS AB



__________________
TRAVIS BOONE
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/29/22.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/15/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Arguments
Appellant states that a Terminal Disclaimer with regards to U.S. Patent No. 10,602,886 has been filed. However, it is noted that a terminal disclaimer was not filed. 
Appellant argues that the claimed packing density is an outlier. The claimed density results in a stack in a completely different phase paradigm than the known, standard packing densities. Appellant further argues that it should be well understood that the pressure in Long is a relatively low pressure and would not result in the claimed packing density. Appellant does not specifically state how low the packing density of Long is or how appellant calculated the packing density of Long to conclude that “the pressure in Long is a relatively low pressure”. 
Further appellant argues that “substantially high levels of compression are needed to arrive at the claimed packing density”. However, appellant does not state what the “substantially high levels of compression are”. Long teaches compressing a stack height by about 70%. It is the examiner’s position that compressing a stack height by about 70% is a “substantially high level of compression”. The USPTO is not equipped to perform specialized tests upon prior art devices in order to determine an inherent property of a prior art device.  Once a reference teaching the product appearing to be substantially identical is made the basis of a rejection, the burden shifts to the applicant to show an unobvious difference.  See MPEP § 2112(V).  “[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” 
Further, appellant argues that packing density is not a parameter recognized as a result-effective variable. However, Long in col. 5, lines 16-28 states that a packaging material compressing together tissue sheets such that the compressed stack height is at least about 20%, 30%, 40% or from about 30% to 70%.  Therefore, it is the examiner’s position that the teaching of Long (i.e., compressing stack height) is a result-effective variable i.e., a variable which achieves a recognized result, with the result being taking up less and less space as the stack is compressed more and more. 
Appellant further argues that varying the packing density is not mentioned in the cited art or evidenced by the Office, it cannot be asserted to have been recognized by the cited art as being result-effective. However, it is the examiner’s position that even though “packing density” is not mentioned in the prior art, compressing the stack by a certain percentage is mentioned. And compressing stack height is directly related to packing density. The higher the compression the higher the packing density. 
Appellant further argues that in the cited art, there was only compression into the low/mid parts of the elastic phase. However, appellant does not state what the packing density of the “low/mid parts of the elastic phase” is. Once a reference teaching the product appearing to be substantially identical is made the basis of a rejection, the burden shifts to the applicant to show an unobvious difference.  See MPEP § 2112(V).  
Regarding appellant’s argument about the claimed Imprint Ratio, it is the examiner’s position that the package of the modified Andersson would inherently have claimed ratio and force since the package is made of the same material and has the same packing density as the instant invention. The USPTO is not equipped to perform specialized tests upon prior art devices in order to determine an inherent property of a prior art device.  Once a reference teaching the product appearing to be substantially identical is made the basis of a rejection, the burden shifts to the applicant to show an unobvious difference.  See MPEP § 2112(V).  “[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BLAINE G NEWAY/Examiner, Art Unit 3735       



                                                                                                                                                                                                 Conferees:

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735                                                                                                                                                                                                        
/NATHANIEL E WIEHE/Supervisory Patent Examiner, Art Unit 3700                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.